cca_2016102012173170 id uilc number release date from sent thursday date pm to cc bcc subject direct sellers - tangible vs intangible consumer products jason - as you point out case law regarding sec_3508 eliminates the distinction between tangible and intangible consumer products put forward in proposed reg sec_31 g see eg 787_fsupp_741 n d ohio holding that for sec_3508 purposes the term consumer product included both tangible consumer products and intangible consumer services thus a home-study course was a consumer product r corp v united_states u s t c big_number d fla following cleveland institute in holding that cable television subscriptions were intangible services and therefore a consumer product under sec_3508 in cleveland institute the government argued that consumer products were limited to tangible products as stated in the proposed_regulations the court rejected this distinction between tangible and intangible consumer products pointing out that it had been six years since the regulations were proposed and they had still not been issued in final form the court instead relied on the purpose of the statute as set forth in the legislative_history to section 3508--to reduce the number of controversies regarding employment_tax status and to increase compliance on the part of independent contractors it found that these purposes were best served by interpreting the term consumer products to include both tangible consumer goods and intangible consumer services cca is the latest advice i’m aware of it cites to training materials which state cases should not be developed based on a distinction between tangible and intangible products ie both types of products will qualify rebecca
